 1   XAVIER BECERRA
     Attorney General of California
 2   DAMON MCCLAIN
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA
     Acting Supervising Deputy Attorney General
 4   State Bar No. 232484
      1515 Clay St., 20th Floor
 5    Oakland, CA 94612
      Telephone: (510) 879-0980
 6    Fax: (510) 622-2700
      E-mail: Preeti.Bajwa@doj.ca.gov
 7   Attorneys for Defendants

 8   SHAWNA BALLARD, State Bar No. 155188
     KATE FALKENSTIEN, State Bar No. 313753
 9   Reichman Jorgensen LLP
      100 Marine Parkway, Suite 300
10    Redwood Shores, CA 94065
      Telephone: (650) 623-1401
11    Fax: (650) 623-1449
      E-mail: sballard@reichmanjorgensen.com
12             kfalkenstien@reichmanjorgensen.com
     Attorneys for Plaintiff Maher Suarez
13
                             IN THE UNITED STATES DISTRICT COURT
14
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
15
                                       SACRAMENTO DIVISION
16

17

18   MAHER SUAREZ,                                    Case No. 2:18-cv-00340 KJM DB P

19                                         Plaintiff, ORDER AND JOINT STIPULATION TO
                                                      EXTEND DEADLINE TO FILE RESPONSES
20                 v.                                 TO OBJECTIONS TO FINDINGS AND
                                                      RECOMMENDATIONS
21
     JEFFREY BEARD, et al.,                           Judge:        Hon. Kimberly J. Mueller
22                                                    Action Filed: December 16, 2015
                                        Defendants.
23

24

25          On September 20, 2019, Magistrate Judge Barnes issued Findings and Recommendations

26   regarding Defendants’ Motion to Dismiss and Motion to Stay, and Plaintiff’s Motion to Substitute

27   Proper Party. See Dkt. 98. On October 17 and 18, 2019, both parties filed objections to the

28   Findings and Recommendations. See Dkts. 102-103. The parties to this action jointly stipulate to
 1   extend the deadline for responses to the objections to the Findings and Recommendations by two

 2   weeks, such that both responses are due on November 14.

 3           Plaintiff’s counsel represents that she needs this extension because of her obligations on

 4   other cases with a large number of depositions scheduled over the next few weeks; Reichman

 5   Jorgensen is a small firm of only about 20 lawyers, and counsel represents Mr. Suarez on a pro

 6   bono basis. The Court previously extended the deadline for the parties’ objections by two weeks,

 7   but there have been no prior extensions to the deadline for responses to the objections.

 8

 9   DATED: Oct. 24, 2019                             /s/ Kate Falkenstien__________________
                                                      Attorney for Plaintiff
10

11   DATED: Oct. 24, 2019                             /s/ Preeti K. Bajwa (as authorized on 10/24/19)
                                                      Attorney for Defendants
12

13   Pursuant To Stipulation, And Good Cause Appearing, IT IS SO ORDERED.

14   DATED: October 25, 2019

15

16
                                                      /s/ DEBORAH BARNES
17                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20   DLB:9
     DB/prisoner-civil rights/suar0340.obj resp eot
21

22

23

24

25

26
27

28
